Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 5, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, there is no clear antecedent basis for "the nearest traction lugs" and, as such, the scope of claim 5 is ambiguous.
In claims 8 and 20, the scope of "improved soil shedding" is unclear.  In each of claims 8 and 20, it is suggested to delete --improved--.
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1, 4-6, 8-13, 16-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korus (US 2014/0083586).
	Korus discloses a wheel assembly comprising an airless flexible wheel covering 32 mounted on a rigid wheel 30.  A portion of FIGURE 2 is provided below:

    PNG
    media_image1.png
    550
    396
    media_image1.png
    Greyscale

forward facing lug and a rearward facing lug wherein (A) each traction lug comprises a lateral section having opposing sidewalls and a central section having discrete sidewalls (the opposing sidewalls being angled and the discrete sidewalls being inclined), (B) the central sections of the paired traction lugs extend toward each other, (C) the central section of the traction lug is substantially flat, (D) the central section is larger than the lateral section in the circumferential direction, (E) the central section includes "prominent multi-faceted ends" and (F) each pair of traction lugs forms a divided or reverse divided Z shape.  The central section of the traction lugs straddle the centerline of the airless flexible wheel covering 30.  See FIGURES 2, 4, 5. 
	As to claim 1, the claimed airless flexible wheel covering reads on Korus' airless flexible wheel covering 32.  The claimed mounting elements read on the drive lugs 64.  The claimed traction lugs read on the traction lugs illustrated in FIGURES 2, 4 and 5 of Korus.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  

	As to claim 6, FIGURES 2, 4 and 5 illustrate the traction lugs being taller near the centerline and shorter near the sidewalls of the airless flexible wheel covering.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
	As to claims 8-11, see illustrated configuration and arrangement of traction lugs in FIGURE 2.   
	As to claim 12, FIGURES 2, 4 and 5 illustrate the traction lugs being taller near the centerline and shorter near the sidewalls of the airless flexible wheel covering.  FIGURES 4 and 5 illustrate the drive lugs 64 (mounting elements) being arranged closer to the sidewalls of the airless flexible wheel covering than the centerline of the airless flexible wheel covering.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
	As to claim 13, note wheel 30 shown in FIGURES 4 and 5.  The claimed mounting components read on the receptacles 62.
	As to claims 16, 17, 18, 20 and 21 see above comments for claims 4, 5, 6, 8 and 9 respectively.

Claim 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Korus (US 2014/0083586) in view of at least one of Wallet et al (US 2009/0084478), Helin et al (US D748,568) and Baus et al (US D367,448).
	Korus is considered to anticipate claims 1, 4-6, 8-13, 16-18 and 20-21. IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide the traction lugs of Korus such that:
the central section extends from an end of the lateral section so as to straddle the centerline of the airless flexible wheel covering, the central sections of paired traction lugs extend towards each other [claims 1, 13, 22],

at least one of the discrete sidewalls extends parallel to a discrete sidewall of the central section of the other traction lug in the pair so as to form a space of uniform width between the central sections of the paired traction lugs [claims 2, 14, 22],

the parallel extending discrete sidewalls extend at an angle from a transverse axis of the airless flexible wheel covering [claims 3, 15, 22],

at least one of the discrete sidewalls extends parallel to a discrete sidewall of a central section of a nearest traction lug of an adjacent traction lug pair so as to form a space of uniform width therebetween [claims 4, 16],

the parallel extending discrete sidewalls of the central sections of the nearest traction lugs of adjacent traction lug pairs extend parallel to a transverse axis of the airless flexible wheel covering [claims 5, 17],

the lateral sections taper in width from the central sections to the sidewalls of the airless flexible wheel covering [claims 7, 19]

since (1) Korus discloses a TWO LUG ROW NON-DIRECTIONAL TREAD PATTERN comprising traction lugs [FIGURES 2, 4 and 5] and (2) (A) Wallet et al teaches extending traction lugs of a TWO LUG ROW NON-DIRECTIONAL TREAD PATTERN across the centerline of the tread such that the space of uniform width is formed between adjacent lugs [FIGURE 15] wherein each lug tapers in width to the tread edge 
Remarks
8)	With respect to the references crossed off the IDS form PTO/SB/08a, examiner makes the following comments:  A date was not provided for each of NPL documents #1 through #8.  Copies of NPL documents #6 and #7 were not provided. 
	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022